DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 15/855,930 filed 08/09/2021 and the arguments therein. 
Claims 44 and 45 are new; and
Claims 1, 3-23 and 43-45 are currently pending and considered herein.

Allowable Subject Matter
Claims 1, 3-23 and 43-45 are allowed.
	The following is the Examiner’s statement of reasons for allowance:
	As per independent claims 1, 7 and 45, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, by inclusion of the many specific limitations in combination as specifically recited in the claim spanning over a page in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein.
The closest available prior art of record are as follows:
U.S. 2017/0262594 A1 to Janin et al., hereinafter “Janin,” U.S. 2012/0253846 A1 to John et al., hereinafter “John,” U.S. 2019/0180291 A1 to Schmeling et al., hereinafter “Schmeling” and U.S. 2018/0253682 A1 to Gilman et al., hereinafter “Gilman.”
 The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the 

Based on the specific language and steps detailed in the amended claims, the evidence presented above and Applicant’s arguments at least at pages 10-14 of the Remarks dated 08/09/2021, claims 1, 3-23 and 43-45 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.